DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
7/25/2022. In Applicant’s amendment, claims 1, 6, and 21 were amended.
Claims 1-22 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 issued by the Patent Board are maintained. 
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 14-15 that the amended claims now provide a technical description, integrating the abstract idea into a practical application that is an improvement to the technology of enterprise application management services. Examiner respectfully disagrees. The amended claim language of 
create, in response to the request, a portfolio associated with an internal portfolio identifier, wherein the portfolio comprises 14/538,719 (5924-92700 /P18111-US)12 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.a container configured to store one or more software products, wherein the internal portfolio identifier is created by one or more internal services within the enterprise application management service platform, and serves as an internal handle for the one or more internal services to perform modify, share or import operations for the portfolio, and wherein the internal portfolio identifier is, based on the creation of the internal portfolio identifier by the one or more internal services for use by the one or more internal services, not discoverable by end users other than the end users that are added to the portfolio or by administrators other than administrator that created the portfolio and send the internal portfolio identifier that serves as an internal handle for use by the one or more internal services to perform modify, share, or import operations, to the end user not added to the portfolio or to the administrator other than the administrator that created the portfolio, wherein the portfolio becomes discoverable by the end user not added to the portfolio or by the administrator other than the administrator that created the portfolio, based on discovery via the internal portfolio identifier 
does not add any technical detail as to how the platform technically accomplishes a technical improvement. Instead, the amended claims add more result-based functional language without any particular means for achieving any purported technological improvement. The above amended claim language does not add any additional elements nor does it employ the previously recited additional elements in such a manner other than what has been deemed generic in the Patent Board decision filed 05/23/2022.
Applicant argues on p. 15 that the amended subject matter is a technical improvement to another technical field because the amended claim language provides controls for enterprise application management services that are novel. Examiner respectfully disagrees. Novelty does not indicate patentability under section 101 (see MPEP 2106.05.I.).
Applicant argues on p. 15-16 that the amended claims describes an inventive concept because of the amended limitations regarding the internal identifier are additional elements sufficient to amount to significantly more than the judicial exception and because the lack of cited references suggests provides a new way of using a new type of internal identifier. Examiner respectfully disagrees. As explained above, the amended claim language does not add any additional elements nor does it employ the previously recited additional elements in such a manner other than what has been deemed generic in the Patent Board decision filed 05/23/2022. Furthermore, novelty does not indicate patentability under section 101 (see MPEP 2106.05.I.).
Applicant argues on p. 16 that the claimed subject matter is necessarily rooted in computer technology. Examiner respectfully disagrees. At most, the claims require these processes be executed on a generic computer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and non-transitory computer readable medium). Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-5 are directed toward the statutory category of a machine (reciting a “system”). Claims 6-20 are directed to the statutory category of a process (reciting a “method”). Claims 21-22 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 6 and 21 are directed to an abstract idea by reciting a plurality of computing … that collectively provide services to an organization that is a customer of a service provider … wherein one or more of the plurality of computing … of the service provider implement an enterprise application management service …; and an administrator …, implemented by one or more of the plurality of computing … of the service provider, through which an administrator within the customer organization interacts with the enterprise application management service … to manage software products on behalf of end users in the customer organization; wherein the enterprise application management service … is configured to: receive, through the administrator …, a request from the customer organization to create a portfolio for software products hosted by the service provider that are to be made available to end users in the customer organization, wherein the request comprises one or more of: a portfolio name or a portfolio description; create, in response to the request, a portfolio associated with an internal portfolio identifier, wherein the portfolio comprises 14/538,719 (5924-92700 /P18111-US)12 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.a container configured to store one or more software products, wherein the internal portfolio identifier is created by one or more internal services within the enterprise application management service …, and serves as an internal handle for the one or more internal services to perform modify, share or import operations for the portfolio, and wherein the internal portfolio identifier is, based on the creation of the internal portfolio identifier by the one or more internal services for use by the one or more internal services, not discoverable by end users other than the end users that are added to the portfolio or by administrators other than administrator that created the portfolio; receive, through the administrator …, input from the customer organization indicating selection of one or more software products to be added to the portfolio, wherein the one or more software products comprise at least one software product that is sourced by an entity other than the customer organization or the service provider; add the one or more software products to the portfolio; receive, through the administrator …, input indicating selection of one or more end users in the customer organization to be added to the portfolio; add the one or more end users to the portfolio, wherein adding the one or more end users to the portfolio grants the one or more users permission to discover and launch the one or more software products in the portfolio; and in response to receipt, through the administrator …, of an instruction to share the portfolio with an end user other than the end users that are added to the portfolio or with an administrator other than the administrator that created the portfolio, send the internal portfolio identifier that serves as an internal handle for use by the one or more internal services to perform modify, share, or import operations, to the end user not added to the portfolio or to the administrator other than the administrator that created the portfolio, wherein the portfolio becomes discoverable by the end user not added to the portfolio or by the administrator other than the administrator that created the portfolio, based on discovery via the internal portfolio identifier (example claim 1). The claims are considered abstract because these steps recite certain methods of organizing human activity. The claim is characterized as being directed to a portfolio sharing scheme; that is, for controlling end users’ access to software products in a portfolio, which is a fundamental business practice.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as nodes, at least one processor and a memory, platform, interface) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-5, 7-20 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f). The Specification shows the recited elements, individually and in the context of the scheme as claimed, were conventional at the time of filing. Spec., e.g., para. 175 ("an enterprise catalog service as described herein may include a general-purpose computer system"). It is intrinsic evidence that the elements as claimed were conventional. Accordingly, there is sufficient factual support for the well-understood, routine, or conventional nature of the claimed elements individually or in the combination as claimed. When viewed both individually and as a whole, Claims 1-22 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al, Research on Enterprise Application Integration Categories and Strategies, 2010.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624